Citation Nr: 9918668	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to May 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
30 percent evaluation for hepatitis and denied a total rating 
for compensation based upon individual unemployability.


FINDINGS OF FACT

1.  Hepatitis is currently manifested by no more than minimal 
liver damage.

2.  Service connection is currently in effect for hepatitis, 
which is evaluated as 30 percent disabling.


CONCLUSIONS OF LAW

1.  Hepatitis is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.7; 
Part 4, Diagnostic Code 7345 (1998).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that his hepatitis C has caused him 
additional liver damage.  He states that he had to retire 
from his job because of the hepatitis and that the Social 
Security Administration has awarded him disability benefits 
based on the severity of his hepatitis.  The Board notes that 
the Social Security Administration records are associated 
with the claims file.

Additionally, it must be noted that in the appellant's VA 
Form 9, Appeal to the Board of Veterans' Appeals, the 
appellant requested that the provision of 38 U.S.C.A. § 1154 
be applied to his appeal.  The Board must inform the 
appellant that such section applies to claims for service 
connection, as opposed to claims for increased evaluations 
and thus would not assist the appellant in the adjudication 
of his claims.

Service connection for hepatitis was granted by means of a 
December 1975 rating decision and assigned a noncompensable 
evaluation.  The evidence of record establishes that the 
appellant has cirrhosis of the liver.  In 1994, he was on 
Interferon therapy and his private physician, Dr. P. David 
Miller noted that the appellant was doing well.  He was 
placed on a weight loss diet and it was noted that he had 
lost weight.

In a July 1994 private consultation report, Dr. Miller noted 
that the appellant had had hepatitis since 1975 and had been 
treated previously with prednisone and Imuran.  The appellant 
reported that he was unsure of the exact etiology of the 
hepatitis.  Dr. Miller stated that the appellant had had an 
upper endoscopy "of what sounds like gastritis for 'chemical 
exposure' but no real history of gastrointestinal bleeding."  
He stated that the appellant had not had any recent jaundice 
or dark urine, although he noted that the appellant had vague 
abdominal pain.  The appellant reported that he drank two to 
three drinks a day with recent worsening.  Examination of the 
abdomen revealed that the liver was 3 centimeters above the 
right costal margin.  The left lobe appeared to be larger.  
It was somewhat tender and smooth.  There was no ascites and 
no tenderness.  Lab testing revealed total bilirubin of 1.5, 
AST of 133, ALT of 202, GGT of 350, and globulin of 3.6.  The 
impression was markedly elevated liver blood studies in a 
patient with history of chronic active hepatitis, etiology 
unclear.  A liver biopsy revealed probable cirrhosis 
secondary to chronic hepatitis C.

In March 1995, Dr. Miller noted that the appellant was doing 
well and that he was continuing with the Interferon.  He 
stated that the appellant's GPT was 66 on his last visit, 
which was indicative of a partial response, but not a full 
response.  Dr. Miller stated that the appellant's abdomen was 
soft without tenderness.  The impression was "[c]hronic 
active hepatitis C with micronodular cirrhosis, doing well."  
A sonogram of the abdomen revealed that an echo pattern of 
the liver showed that it was mildly enlarged by measurement 
and homogeneous.

In a March 1995 private evaluation report, Dr. Santosh S. 
Kansal noted that the appellant reported that he had been 
very sick in July 1994 and had been diagnosed with cirrhosis 
of the liver.  He reported that he had weakness and diplopia 
at that time and was admitted to the hospital.  The appellant 
stated that his work-up revealed diabetes and cirrhosis of 
the liver.  He reported that he had had hepatitis for the 
last 20 years but no history of jaundice, bleeding, 
hematemesis, or ascites.  Additionally, the appellant 
reported that he had no neurological symptoms of cirrhosis.  
Examination of the abdomen revealed that the liver was one to 
two fingers at the midclavicular line.  It was firm with no 
nodules palpable.  The edge was palpable.  There was no free 
fluid.  The relevant clinical impression was history of 
cirrhosis, diagnosed by biopsy.  Dr. Kansal noted that the 
appellant was asymptomatic at the time.  He further noted 
that the appellant had borderline high serum bilirubin on 
admission in July 1994, but that there had been a history of 
alcohol abuse at that time.

In July 1995, Dr. Miller noted that the appellant had 
continued to take Interferon for the one-year period and had 
stopped last week.  The appellant weighed 200 pounds.  
Examination of the abdomen revealed that the liver was 
enlarged to 4 centimeters below the mid-costal margin.  There 
was mild tenderness, and no ascites.  The  impression was 
chronic active hepatitis C.  Liver blood studies revealed AST 
to be 68 (normal range is 0 to 40), ALT to be 83 (normal 
range is 0 to 45), globulin to be 4 (normal range is 2 to 
3.9), total bilirubin to be 1.1 (normal range is 0.1 to 1.2), 
and GGT to be 253 (normal range is 0 to 85).

In November 1995, Dr. Miller stated that the appellant's 
spouse reported that the appellant had been acting "out of 
his head" and not sleeping well at night.  She reported that 
the appellant's urine had been quite dark and that he was not 
doing well.  The appellant stated that his wife was 
exaggerating.  The appellant's weight was 198.  Examination 
of the abdomen revealed an enlarged liver to 7 centimeters 
below the right costal margin, which was slightly tender and 
nodular.  There was no ascites.  The impression was chronic 
active hepatitis C with probable progression of liver 
disease.  Dr. Miller stated that the appellant had known 
cirrhosis and noted that the appellant's altered mental 
status "may be secondary to worsened disease."  Liver blood 
studies revealed AST to be 109 (normal is 50), ALT to be 109 
(normal is 50), globulin to be 4.6 (normal range is 1.5 to 
4.5), and total bilirubin to be 0.8 (normal range is 0.1 to 
1.2).

In March 1996, Dr. Miller noted that the appellant had been 
doing somewhat better, but that the appellant had been 
significantly depressed.  The appellant reported that his 
nerves had been bad, but stated that it was because of 
financial problems.  The appellant stated that overall he was 
sleeping better and had not had any bruising or bleeding.  
Dr. Miller noted that the appellant had been off the 
Interferon therapy for about one year and that the appellant 
had had a recurrence with his last ALT level being 109.  Dr. 
Miller stated that he had not checked the appellant's PCR and 
was not going to because "another course of Interferon would 
not be in his best interest with his severe problems of 
depression."  The appellant's weight was 206.5.  Examination 
of the abdomen revealed a firm liver edge, which was enlarged 
and palpated to 3 centimeters below the left costal margin.  
The impression was chronic active hepatitis C with cirrhosis.  
His liver blood studies revealed AST to be 122 (normal range 
is 0 to 50) and total bilirubin to be 0.5 (normal range is 
0.1 to 1.2).

In May 1996, Dr. Miller stated that the appellant had blood 
in his stool, but that the appellant had denied any abdominal 
pain.  The appellant's weight was 214.  Examination of the 
abdomen revealed no ascites.  The liver edge was palpable 
approximately 3 centimeters below the right costal margin.  
The edge was firm.  Liver blood studies revealed AST to be 75 
(normal range is 0 to 50), ALT to be 84 (normal range is 0 to 
50), globulin to be 3.6 (normal range is 1.5 to 4.5), total 
bilirubin to be 0.7 (normal range is 0.1 to 1.2), and GGT to 
be 143 (normal range is 0 to 65).

In January 1997, Dr. Miller noted that the appellant had 
received financial assistance and that such had helped with 
his anxiety and depression problem.  The appellant's weight 
was 213.  Examination of the abdomen revealed an enlarged 
liver to 5 centimeters below the right costal margin.  The 
impression was cirrhosis, "combined alcohol and hepatitis 
C."  Dr. Miller noted that the appellant had been abstinent 
over the last several years.  Liver blood studies revealed 
AST to be 121 (normal range is 0 to 45), ALT to be 112 
(normal range is 0 to 50), and total bilirubin to be 0.6 
(normal range is 0.1 to 1.2).  

In April 1997, Dr. Miller stated that the appellant's weight 
was stable and that the abdomen was soft and nontender.  Dr. 
Miller stated that he was going to restart the appellant on 
Intron A.  In June 1997, Dr. Miller noted that the appellant 
had been on Interferon for five weeks and that the appellant 
had been fatigued and had some shortness with his temper.  
Dr. Miller noted the appellant's liver blood studies from 
January 1997 and stated that the appellant's viral load was 
1.1 million, which was in the medium range.  Examination of 
the abdomen was soft and the liver edge was not tender.  Dr. 
Miller's impression was chronic active hepatitis C with 
cirrhosis.  He added that the appellant's numbers were 
consistent with that of alcohol but that the appellant 
adamantly denied any recent use.  Liver blood studies 
revealed the ALT to be 82 (normal range is 0 to 50).

The appellant underwent a VA examination in July 1997.  The 
appellant reported recurrent fatigability and 
gastrointestinal distress and abdominal discomfort.  
Examination of the abdomen was somewhat protuberant.  The VA 
examiner stated that the appellant had a firm liver margin 
palpated about 3 centimeters below the right costal margin, 
which was slightly tender.  There was no ascites.  The 
impression was chronic active hepatitis C with progressive 
increase in viral titers and increase in symptomatology, 
fatigability about 50 percent of the day.  The VA examiner 
noted that the appellant was on Interferon therapy with some 
mild gastrointestinal symptoms.  The VA examiner noted that 
the appellant, at some point, may require a liver transplant.  
Liver blood studies revealed AST to be 107 (normal range is 0 
to 47), ALT to be 91 (normal range is 3 to 36), and total 
bilirubin to be 0.9 (normal range is 0.2 to 1.3).

I.  Increased evaluation

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for hepatitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

For infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy, a 100 percent evaluation is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7345 (1998).  If infectious 
hepatitis is manifested by moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, a 60 percent evaluation is 
warranted.  Id.  If infectious hepatitis is manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent evaluation is warranted.  Id.

Under Diagnostic Code 7312, pronounced cirrhosis with 
aggravation of the symptoms for moderate and severe, 
necessitating frequent tapping warrants a 100 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7312 (1998).  
Severe cirrhosis with ascites requiring infrequent tapping, 
or recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health warrants a 70 percent 
evaluation.  Id.  Moderately severe cirrhosis with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength warrants 
a 50 percent evaluation.  Id.  Moderate cirrhosis of the 
liver with dilation of superficial abdominal veins, chronic 
dyspepsia, slight loss of weight or impairment of health 
warrants a 30 percent evaluation.  Id.  

The Board notes that at the time the appellant filed his 
claim for an increased evaluation, he stated that his 
service-connected hepatitis had worsened.  The appellant was 
correct, and the RO granted a 30 percent evaluation (from a 
noncompensable evaluation).  After having reviewed the 
evidence, the Board concludes that the preponderance of the 
evidence is against an increased evaluation.  In November 
1995, the appellant's spouse stated that the appellant had 
been acting differently and that he had not been sleeping 
well.  She reported that the appellant's urine had been quite 
dark.  The appellant weighed 198 pounds.  Dr. Miller stated 
that the appellant's liver was enlarged to 7 centimeters 
below the right costal margin, which was slightly tender and 
nodular.  There was no ascites.  The impression was chronic 
active hepatitis C with probable progression of liver 
disease.  Dr. Miller noted that the appellant altered mental 
status may be secondary to the appellant's worsened disease.

In March 1996, Dr. Miller noted that the appellant was doing 
better, but that he had appeared significantly depressed.  
The appellant stated that his depression was due to financial 
problems he was having.  His weight was 206.5 pounds.  Dr. 
Miller stated that the appellant's liver had a firm edge, 
which was enlarged and palpated to 3 centimeters below the 
left costal margin.  In May 1996, the appellant denied 
abdominal pain.  His weight was 214 pounds.  Examination of 
the abdomen revealed no ascites.  The liver edge was palpable 
at 3 centimeters below the right costal margin.  The edge was 
firm.  In January 1997, the appellant stated that his anxiety 
and depression had been alleviated because he had received 
financial assistance.  His weight was 213.  Dr. Miller noted 
that the appellant's liver was enlarged and that it could be 
felt 5 centimeters below the right costal margin.

In April 1997, Dr. Miller noted that the appellant's weight 
was stable.  He noted that the appellant had been put on 
Interferon and had been fatigued and had some shortness of 
temper.  Dr. Miller stated that results of the January blood 
liver studies were in the medium range.  Examination of the 
liver revealed that the liver edge was nontender.  In July 
1997, the appellant reported recurrent fatigability and 
gastrointestinal distress and abdominal discomfort.  The VA 
examiner stated that the appellant had a firm liver margin 
palpated about 3 centimeters below the right costal margin, 
which was slightly tender.  There was no ascites.  The VA 
examiner stated that the appellant had chronic hepatitis C 
with an increase in symptomatology with about 50 percent of 
the time.  Such evidence is indicative of no more than a 
30 percent evaluation.

An evaluation in excess of 30 percent is not warranted.  
Numerous liver blood studies have been reported, and no 
medical professional has stated that such are indicative of 
moderate liver damage.  See 38 C.F.R. Part 4, Diagnostic Code 
7345.  There is no medical evidence, nor has the appellant 
alleged such, of disabling recurrent episodes of 
gastrointestinal disturbance.  The appellant has complained 
of gastrointestinal distress, but has never stated that such 
disables him.  He has reported fatigability, but he has not 
stated that such disables him.  The Board is aware the Dr. 
Miller stated that the appellant was depressed and stated 
that it "may be secondary to worsened disease."  First, Dr. 
Miller has not made positive association between the 
depression and the worsening of the appellant's hepatitis 
and/or cirrhosis.  Second, the appellant attributed his 
anxiety and depression to financial problems.  The Board is 
aware that the appellant is not a medical professional, and 
that he is not competent to make a medical determination.  
Regardless, the appellant is in the best position to state 
what is causing him stress.  Even if Dr. Miller had made a 
positive nexus between the diagnosis of depression and the 
appellant's hepatitis, that alone would not be enough to 
warrant a 60 percent evaluation under Diagnostic Code 7345.  

Considering the appellant's hepatitis under Diagnostic Code 
7312, an evaluation in excess of 30 percent would not be 
warranted.  See 38 C.F.R. Part 4, Diagnostic Code 7312.  The 
liver is definitely enlarged; however, no medical 
professional has reported abdominal distention due to early 
ascites.  In fact, Dr. Miller and the VA examiner have noted 
that the appellant does not have ascites.  No medical 
professional has reported muscle wasting or loss of strength.  
Thus, the appellant's hepatitis is no more than 30 percent 
disabling.

The Board is aware that in the July 1994 private medical 
records, Dr. Miller entered an impression of markedly 
elevated liver blood studies.  However, it must be noted that 
the appellant submitted his claim for an increased evaluation 
for hepatitis in September 1996.  Under 38 C.F.R. 
§ 3.400(o)(2) (1998), the effective date of an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date, otherwise, date of receipt of claim.  Thus, 
although the Board notes the July 1994 private medical 
records for historical purposes, the July 1994 private 
medical records are two years prior to the appellant's claim 
for an increase and thus were not considered in determining 
whether an evaluation in excess of 30 percent was warranted.  
The Board notes that following July 1994, the appellant's 
hepatitis and cirrhosis showed improvement.

The appellant is competent to report his symptoms; however, 
his contentions do not serve to warrant an evaluation in 
excess of 30 percent for hepatitis.  The RO recognized that 
the appellant's hepatitis had worsened and granted the 
30 percent evaluation.  The medical evidence of record does 
not substantiate an increased evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991). 

II.  Individual unemployability

The appellant contends that due to his service-connected 
hepatitis, he is unemployable, which has been substantiated 
by the grant of disability benefits by Social Security 
Administration.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for hepatitis, which is 
evaluated as 30 percent disabling.  Thus, the appellant does 
not meet the requirements set forth in 38 C.F.R. § 4.16(a).  
Therefore, he has no legal merit to the claim based upon 
schedular requirements.  

The Board has thoroughly reviewed the claims file in its 
entirely.  The Board must note that no medical professional 
has stated that the appellant's service-connected hepatitis 
renders the appellant unemployable.  The Board is aware that 
the appellant has been granted disability benefits from 
Social Security Administration; however, such is not 
determinative of whether a total rating for compensation 
based upon individual unemployability is warranted.  

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1998).  When a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and he/she fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), the rating board should submit the case to the 
Director of Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the April 1998 statement of the case, and May 1998 and 
October 1998 supplemental statements of the case, the RO 
stated that the appellant's disability picture was not found 
to be so unusual or exceptional to render impractical the 
regular standards and the extraschedular provisions.  The 
Board has reviewed the record with these mandates in mind and 
finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization.  The medical evidence has established that 
the appellant has diabetes mellitus and hypertension, which 
have been noted to be "uncontrolled."  The effect of 
impairment due to the nonservice-connected disabilities may 
not be considered.  Even on the appellant's application for 
Social Security Administration benefits, he reported his 
disabling conditions as diabetes mellitus and cirrhosis 
secondary to chronic hepatitis, which refutes his allegation 
that he is disabled solely because of his chronic hepatitis.  
The Board finds that the entire record, as a whole, 
establishes that the appellant's unemployability status is 
not due solely to the service-connected hepatitis.  

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.


ORDER

An increased evaluation for hepatitis is denied.  A total 
rating for compensation based upon individual unemployability 
is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

